Exhibit 10.1

 

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT is dated June 10, 2020 (the
“Fifth Amendment”), and is by and between Byline Bancorp, Inc., a Delaware
corporation, successor by merger to Byline Bancorp, Inc, an Illinois corporation
(the “Borrower”), with offices at 180 N. LaSalle Street, 3rd Floor, Chicago,
IL  60601, and CIBC Bank USA (together with successors and assigns, the
“Lender”), with offices at 120 S. LaSalle Street, Chicago, IL  60603, as further
identified below.

 

RECITALS:


A. The Borrower and the Lender have heretofore executed a Revolving Credit
Agreement dated October 13, 2016, as amended by First Amendment thereto
effective April 13, 2017, as amended by Second Amendment thereto effective
October 12, 2017, as amended by Third Amendment thereto effective October 11,
2018, and as amended by Fourth Amendment thereto effective October 10, 2019
(collectively, the “Loan Agreement”), which may be further amended from time to
time, and the Borrower (and if applicable, certain third parties) have executed
a Negative Pledge Agreement dated October 11, 2018 (the “Negative Pledge
Agreement”), a Fourth Amended Revolving Note dated October 10, 2019 (the “Fourth
Amended Note”), and such other documents which may or may not be identified in
the Agreement and certain other related documents (collectively, together with
the Loan Agreement, the “Loan Documents”), setting forth the terms and
conditions upon which the Borrower may obtain loans from time to time up to the
original maximum amount stated therein, as may be amended from time to time.


B.  The Borrower has requested and the Lender has agreed to make certain other
modifications to the Loan Agreement and Loan Documents as described below.


C.  The Lender has agreed to such modifications, but only on the terms and
conditions outlined in this Fifth Amendment.

 

1.The Borrower has requested the Lender’s consent to raise in June, 2020, up to
an aggregate One Hundred Million and 00/100ths Dollars ($100,000,000.00) in
additional Subordinated Debt and/or preferred equity (the “Subordinated Debt/
Preferred Equity Raise”).  The Lender hereby consents to the Subordinated Debt/
Preferred Equity Raise under Section 10.1 of the Loan Agreement, and the Lender
agrees that the Subordinated Debt/ Preferred Equity Raise to be consummated in
June, 2020, is excluded from the mandatory prepayments requirement under Section
4.2.2 of the Loan Agreement.  Notwithstanding anything in Section 10.2, Section
10.3 and Section 10.14 of the Loan Agreement to the contrary, as long as there
is no Event of Default under the Loan Agreement or the Loan Documents, the
Borrower shall not need to obtain Lender’s prior written consent to repay/redeem
principal of any additional debt (whether Subordinated Debt, Trust Preferred
Securities (TruPS) or preferred stock, including any Subordinated Debt and/or
preferred equity issued in connection with the Subordinated Debt/Preferred
Equity Raise) (collectively, the “Additional Debt”) and such
repayments/redemptions are allowed so long as they are in compliance with
regulatory guidelines; provided, however, that if an Event of Default exists
under the Loan Agreement or the Loan Documents, then the  Borrower shall obtain
the Lender’s prior written consent to repay principal on any Additional
Debt.  Borrower acknowledges and agrees that Additional Debt is expressly
subordinate and junior, in right of payment, to the Loan.”

 

2.New Section 6.9, Effect of Benchmark Transition Event, is hereby added to the
Loan Agreement as follows:

 

“6.9 Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Lender (without, except

2394589v1

--------------------------------------------------------------------------------

as specifically provided in the two following sentences, any action or consent
by any other party to this Agreement) may amend this Agreement to replace the
LIBOR Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. (Chicago time) on
the fifth (5th) Business Day after Lender has posted such proposed amendment to
Borrower. Any such amendment with respect to an Early Opt-in Election will
become effective on the date that Borrower has delivered to Lender written
notice that Borrower accepts such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section titled “Effect of Benchmark
Transition Event” will occur prior to the applicable Benchmark Transition Start
Date.

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Lender will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. Lender will promptly
notify Borrower of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by Lender
pursuant to this Section titled “Effect of Benchmark Transition Event,”
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section titled “Effect of Benchmark Transition Event.”

 

(d) Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower will be deemed to
have converted any pending request for a LIBOR Loan, and any conversion to or
continuation of any LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period into a request for a borrowing of or conversion
to Prime Rate Loans.

 

(e) Certain Defined Terms. As used in this Section titled “Effect of Benchmark
Transition Event”:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Lender giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Lender giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Lender decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Lender in a manner substantially consistent with market practice (or,
if Lender decides that adoption of any portion of such market practice is not
administratively feasible or if Lender determines

2

 

--------------------------------------------------------------------------------

that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as Lender decides is reasonably
necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

 

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

 

(1)

a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or

 

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate announcing that the LIBOR Rate is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Lender by notice to
Borrower.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event.”

 

“Early Opt-in Election” means the occurrence of:

(1) a determination by Lender or (2) a notification by Borrower to Lender, that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in this Section titled
“Effect of Benchmark Transition Event,” are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and, in the case of clause (2) the agreement by Lender to amend this
Agreement as a result of such election.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

3

 

--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”

 

3.The first sentence of Section 7.9, Use of Proceeds, of the Loan Agreement is
hereby amended by deleting the first sentence in its entirety and replacing it
with as follows:

 

“Borrower intends to use the proceeds of the Loan for general corporate
purposes, organic growth, acquisitions and liquidity, including stock
repurchases.”  

 

4.The first sentence of Section 8.6, Use of Proceeds, of the Loan Agreement is
hereby amended by deleting the first sentence in its entirety and replacing it
with as follows:

 

“Use the proceeds of the Loan for general corporate purposes, organic growth,
acquisitions and liquidity, including stock repurchases.”

 

5.Subsection  9.1.2, Tier 1 Leverage Capital Ratio, of the Loan Agreement is
hereby deleted and replaced with new Subsection 9.1.2 as follows:

 

“9.1.2 Tier 1 Leverage Capital Ratio

.  Total Tier 1 Leverage Capital Ratio equal to or greater than 8.5%.”

6.Subsection 9.3, Minimum Liquidity, of the Loan Agreement is hereby deleted and
replaced with new Subsection 9.3 as follows:

 

“9.3

Minimum Liquidity

.  Borrower shall maintain at all times minimum Liquidity of at least Seven
Million Five Hundred Thousand and 00/100ths Dollars ($7,500,000.00), measured
quarterly beginning with the quarter ended June 30, 2020.  Borrower shall
provide to Lender such information with respect to the minimum Liquidity,
including statements and other information evidencing the same, on a quarterly
basis beginning June 30, 2020, as may be reasonably requested by Lender and in a
form and substance as requested by the Lender.”

 

7.Subsection 10.2, Restricted Payments, of the Loan Agreement is hereby deleted
and replaced with new Subsection 10.2 as follows:

 

“10.2. Restricted Payments. Except as otherwise provided in this Agreement, not,
and not permit any Subsidiary to, (a) make any distribution to any holders of
its Capital Securities, (b) purchase or redeem any of its Capital Securities,
(c) pay any management fees or similar fees to any of its equity holders or any
Affiliate thereof, (d) make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any Debt,
Subordinated Debt or Additional Debt, other than, so long as Borrower is not in
default in the payment of principal of or interest on the Loan or there is not
an Event of Default that allows acceleration by Lender of the Loan prior to the
date on which it would otherwise become due and payable, regularly scheduled
dividend and/or interest payments thereon in accordance with its terms, or (e)
set aside funds for any of the foregoing. Notwithstanding the foregoing, any
Subsidiary may pay dividends or make other distributions to Borrower, and any
repurchases of, and dividends declared or paid with respect to, Borrower’s
common stock prior to the date of this amendment are hereby approved and
ratified.

 

4

 

--------------------------------------------------------------------------------

8.Subsection 10.3, Distributions, of the Loan Agreement is hereby deleted and
replaced with new Subsection 10.3 as follows:

“10.3. Distributions. If an Event of Default exists, not itself declare or pay
any cash dividend or make (or otherwise become obligated to make) any other
distribution in respect of its Capital Securities whether to common shareholders
or otherwise, except that so long as no Event of Default exists and they are in
compliance with regulatory guidelines, notwithstanding anything to the contrary
in Section 10.2, dividends may be declared and distributed to common and Series
B Preferred shareholders as and when due.

 

9.

The following language is hereby added to the end of Section 13.1, Waiver;
Amendments, of the Loan Agreement as follows:

 

“This Agreement shall not be amended, modified or supplemented without the
written agreement of Borrower and Lender at the time of such amendment,
modification or supplement, except as set forth in Section 6.9.  No waiver of
any provision of this Agreement or any of the other Loan Documents shall be
effective unless set forth in writing signed by the party making such waiver,
and any such waiver shall be effective only to the extent therein set
forth.  Failure by Lender to insist upon full and prompt performance of any
provisions of this Agreement or any of the other Loan Documents, or to take
action in the event of any breach of any such provision or upon the occurrence
of any Event of Default, shall not constitute a waiver of any rights of Lender,
and Lender may at any time thereafter exercise all available rights and remedies
with respect to such breach or Event of Default.  Receipt by Lender of any
instrument or document shall not constitute or be deemed to be an approval
thereof.  Any approvals required under any of the other Loan Documents must be
in writing, signed by Lender and directed to Borrower.”  

 

10.

Exhibit E, Form of Compliance Certificate, of the Loan Agreement is hereby
deleted in its entirety and replaced with new Exhibit E attached.

 

11.

Conflicts.  In the event of a conflict between the terms and conditions or the
definitions of terms in the Loan Agreement, the other Loan Documents and the
terms and conditions or the definitions of said terms provided herein, the terms
and conditions and the definition of said terms as provided herein shall
control.  Terms not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement and the other Loan Documents.

 

12.

Effectiveness of Prior Documents. Except as specifically modified hereby, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All warranties and
representations contained in the Loan Agreement and the other Loan Documents
shall be deemed remade and affirmed as of the date hereof by the Borrower,
except any and all references to the Loan Agreement in such representations,
warranties and covenants shall be deemed to include the Loan Agreement as
amended by this Fifth Amendment.  No litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to Borrower’s knowledge, threatened against either Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.
All collateral previously provided to secure the Loan Agreement continues as
security, and all guaranties, if any, guaranteeing obligations under the Loan
Documents remain in full force and effect.  This is a Fifth Amendment, not a
novation.

 

13.

Release.   In further consideration of Lender’s execution of this Fifth
Amendment, the Borrower, on behalf of itself and its respective successors
(including, without limitation, any trustees acting on behalf of Borrower and
any debtor-in-possession with respect to any of them), assigns, subsidiaries and
affiliates, hereby forever releases Lender and its respective successors,
assigns, parents, subsidiaries, affiliates, officers, employees, directors,
agents and attorneys (collectively, the “Released Parties”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent (collectively,
“Claims”), that Borrower may have against the Released Parties which arise from
or relate to any actions which the Released Parties may have taken or omitted to
take prior to the date this Fifth Amendment was executed, including without
limitation with respect to the obligations of Borrower and any third parties
liable in whole or in part, and as debtor, surety or guarantor, for the said

5

 

--------------------------------------------------------------------------------

obligations and any collateral for the said obligations, except in case of
willful misconduct or gross negligence, and except for any breach by the Lender
of this Agreement or any other Loan Document.. This release shall include all
claims based on the “per annum” calculation as defined in the Note of interest
due to be paid by Borrower, based on the “per annum” definition contained in the
Illinois Interest Act, 815 Ill. Comp. Stat. §205/9 et seq., and the duty of good
faith and fair dealing.   This release shall constitute a complete defense of
all Claims.  Nothing in this release shall be construed (or shall be admissible
in any legal action or proceeding) as an admission by any of the Released
Parties that any defense, indebtedness, obligation, liability, claims or cause
of action exists which is in the scope of those hereby released.

 

14.

Preconditions of Effectiveness. This Fifth Amendment shall become effective only
upon receipt by the Lender of: (i) an executed and delivered copy of this Fifth
Amendment; (ii) copies of required Borrowing (or other) entity resolutions and
certifications as required by the Lender; and (iii) any other documents
reasonably required by the Lender.

 

15.

No Waiver of Defaults; Warranties. This Fifth Amendment shall not be construed
as or be deemed to be a waiver by the Lender of existing defaults by the
Borrower, whether known or undiscovered. All agreements, representations and
warranties made herein shall survive the execution of this Fifth Amendment.

 

16.

Counterparts. This Fifth Amendment may be signed in any number of counterparts,
each of which shall be construed an original, but when taken together shall
constitute one document.

 

17.

Authorization. The Borrower represents and warrants that the execution, delivery
and performance of this Fifth Amendment and the documents referenced herein are
within the powers and authority of the Borrower and have been duly authorized by
all necessary action and do not and will not contravene or conflict with the
Articles of Incorporation or Bylaws of the Borrower.                      

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 




6

 

--------------------------------------------------------------------------------

Dated:  June 10 2020.

 

BORROWER:

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

 

By:/s/  Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President and CEO

 

 

 

NEGATIVE PLEDGE AFFIRMATION AND CONSENT

 

BYLINE BANCORP, INC., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation, its capacity as Borrower under the
Negative Pledge Agreement, as may be amended, hereby consents to and agrees to
the terms of the foregoing Fifth Amendment, as of the day and year first above
written.

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

By:/s/  Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President and CEO

 

 

ACCEPTED AND AGREED TO:LENDER:

 

CIBC BANK USA

 

By: /s/  Kevin Kehoe

Name: ____Kevin Kehoe_______________________

Title: Group Head, Managing Director

 

 

[signature page of Fifth Amendment]

 

 

 

 

7

 